



COURT OF APPEAL FOR ONTARIO

CITATION: Turfpro Investments Inc. v. Heinrichs, 2014 ONCA
    502

DATE: 20140630

DOCKET: C57593

Hoy A.C.J.O., Cronk and Pepall JJ.A.

BETWEEN

Turfpro Investments Inc.

Plaintiff (Respondent)

and

Vern Heinrichs and Victor Heinrichs

Defendants (Appellants)

Irwin A. Duncan and Michael A. van Bodegom, for the appellants

Paul D. Amey, for the respondent

Heard:  June 9, 2014

On appeal from the judgment of Justice Donald J. Gordon of
    the Superior Court of Justice, dated August 9, 2013, reported at 2013 ONSC 5151.

Pepall J.A.:

Introduction

[1]

The appellants, Victor and Vern Heinrichs, are brothers.  Victor was the
    architect for a retirement residence project being developed by Rose of Sharon
    (Ontario) Retirement Community (Rose) and Vern was an officer and director of
    a company that was providing deposit loans to investors in the project.  The
    two appellants guaranteed a loan made by the respondent, Turfpro Investments
    Inc., to Rose that was due in 2007.  The respondent demanded payment on the
    guarantee in 2012, subsequently sued the appellants and then brought a motion
    for summary judgment.

[2]

Before the motion judge, the appellants did not challenge the validity
    of the guarantee or the amount owing.  The main thrust of their argument was
    that the terms of the loan agreement were materially altered without their
    consent and therefore they were released from liability under the guarantee. The
    appellants also argued that the action was premature and relied on the
    additional defences of accord and satisfaction and laches.  The motion judge
    disagreed with the appellants position and awarded judgment in favour of the
    respondent in the amount of $994,728.92 plus interest.  The appellants appeal
    from that judgment.

Background Facts

[3]

Rose entered into a loan agreement with the respondent dated May 4, 2006,
    for the advance of $500,000 in standby funds to be used for the construction of
    retirement residences by Rose.  The loan agreement provided that:

-

the
    standby funds were available for draw down by Rose until September 1, 2007;

-

the debt
    was due and payable on October 1, 2007;

-

Rose
    granted the respondent an irrevocable option to purchase a specific unit in the
    retirement development at a specified price;

-

until
    the standby funds had been repaid with interest, Rose would not be entitled to
    a discharge of either of two mortgages held by the respondent on property owned
    by Rose; and

-

the appellants
    agreed to guarantee repayment of the standby debt plus interest and to observe
    the covenants, terms and conditions of the loan agreement.  In the event of
    default by Rose, the appellants, upon demand, would pay any amounts in default.

[4]

The language of the guarantee was therefore very sparse and did not
    contain any provisions that expressly allowed for time extensions for
    repayment, renewal or forbearance.

[5]

The respondent advanced the standby funds to Rose between May and
    September 2006.  Rose never made any payments on the standby loan.

[6]

By court order dated September 27, 2011, Rose was placed into
    receivership.  By that date, significant encumbrances had been registered
    against title to the project.

[7]

The respondent demanded payment from the appellants on April 13 and July
    6, 2012.  As of April 1, 2012, the debt amounted to $994,728.92.  The
    respondent commenced an action against the appellants on August 16, 2012, and
    subsequently brought a motion for summary judgment.

Motion Judges Decision

[8]

The summary judgment motion was heard after this courts decision in
Combined
    Air Mechanical Services v. Flesch
, 2011 ONCA 764, 108 O.R. (3d) 1 but
    before the Supreme Courts decision in
Hryniak v. Mauldin
,

2014 SCC 7.  Accordingly, the
    motion judge applied the full appreciation test from
Combined Air
.  He
    did not utilize any of the enhanced powers available on a summary judgment
    motion under rule 20.04(2.1) of the
Rules of Civil Procedure
, R.R.O.
    1990, Reg. 194: weighing the evidence, evaluating the credibility of a
    deponent, or drawing any reasonable inferences from the evidence. The motion
    judge observed that this was a documents case and there was no real conflict in
    the evidence.  He was satisfied that it was an appropriate case for summary
    judgment.

[9]

First, he briefly addressed whether there was a material alteration of
    the terms of the loan agreement between Rose and the respondent.  He described
    his understanding of the applicable legal principles and determined that there
    was no material alteration.  There was no formal document converting the loan
    to a demand facility; the parties knew that the standby debt continued to
    exist; the purported forbearance was contemplated by all parties and did not
    prejudice the appellants; and there was a clear benefit to them as a result of
    the respondent deferring collection and enabling completion of the construction
    project.  As such, the appellants were not excused from liability on that
    basis.  Furthermore, even if there were a forbearance agreement to not demand
    until completion of construction, this had been accomplished and the standby
    debt was due.  Accordingly, the guarantors were not released.

[10]

The
    motion judge also considered the appellants defence of accord and satisfaction
    and decided that it, too, was unavailable to the appellants.  The option to
    purchase the unit was never exercised and the respondent did not accept the two
    units in the project in satisfaction of the loan.

[11]

Lastly,
    he addressed the defence of laches.  He stated that such a defence required
    proof of delay and prejudice but concluded that there was no prejudice.  He therefore
    granted summary judgment in favour of the respondent.

Grounds of Appeal

(1)

Material Alterations

[12]

The
    appellants submit that the motion judge erred in concluding that there were no
    material alterations to the terms of the loan agreement.  They claim that four
    amendments were made to the loan agreement by the respondent and Rose without
    the appellants consent:

(i)    the short-term fixed term loan payable on October 1,
    2007, was converted into a demand loan;

(ii)   the respondent and Rose agreed that the respondent would
    not demand payment of the standby loan while the construction project was
    ongoing (the forbearance agreement);

(iii)  two different units were substituted for the one unit
    that was subject to the respondents option to purchase and which was specified
    in the loan agreement; and

(iv)  the two mortgages referred to in the loan agreement were
    subordinated to a large new first mortgage.

(a)

Applicable Legal Principles

[13]

A
    guarantor will be released from liability where the creditor and the principal
    debtor agree to a material alteration of the loan agreement without the consent
    of the guarantor:
Manulife Bank of Canada v. Conlin
,
[1996] 3 S.C.R. 415, at para. 2.  In
    that decision, Cory J. adopted the oft-quoted description of the rule by Cotton
    L.J. from
Holme v. Brunskill
(1878), 3 Q.B.D. 495 (C.A.), at pp. 505-6:

The true rule in my opinion is, that if there is any
    agreement between the principals with reference to the contract guaranteed, the
    surety ought to be consulted, and that if he has not consented to the
    alteration, although in cases where it is without inquiry evident that the
    alteration is unsubstantial, or that it cannot be otherwise than beneficial to
    the surety, the surety may not be discharged; yet, that if it is not self-evident
    that the alteration is unsubstantial, or one which cannot be prejudicial to the
    surety, the Court will hold that in such a case the surety himself must be the
    sole judge whether or not he will consent to remain liable notwithstanding the
    alteration, and that if he has not so consented he will be discharged.

[14]

This
    court recently addressed the material alteration test in
GMAC Leaseco Corporation
    v. Jaroszynski
, 2013 ONCA 765, 118 O.R. (3d) 264, at paras. 76 - 77:

In
Manulife
at para. 10, Cory J. approves of Lord
    Westburys formulation in
Blest v. Brown
(1862), 4 De G.F. & J.
    367, at p. 376: apart from any express stipulation to the contrary, a surety
    will be discharged where the contract has been changed, without his or her
    consent, unless the change is in respect of a matter that cannot plainly be
    seen without inquiry to be unsubstantial or necessarily beneficial to the
    surety.

Or, as this court put it in
Royal Bank of Canada v. Bruce
    Industrial Sales Limited
(1998), 40 O.R. (3d) 307, at p. 320, relying on
Manulife
,
    alterations to the principal contract will be held to be material unless they
    are plainly unsubstantial or necessarily beneficial to the guarantor.

[15]

The
    basis for the rule relating to material alterations arises from the guarantors
    agreement to guarantee the risk arising from the contract between the creditor
    and the principal debtor.  Fairness dictates that this risk not be altered
    unilaterally by the parties to that contract. Accordingly, a guarantor will be
    relieved from liability unless an exception applies.

[16]

Applicable
    jurisprudence appears to recognize four exceptions to the rule. First, relief
    will be denied if the alteration is plainly unsubstantial.  Secondly, relief
    will also be denied if the alteration is necessarily beneficial to the
    guarantor; that is, it cannot be prejudicial to the guarantor or otherwise than
    beneficial to the guarantor.

[17]

An
    example of a material alteration that may discharge a guarantor from liability
    is described by Kevin P. McGuinness in
The Law of Guarantee
, 3d ed. (Markham,
    Ont.: LexisNexis, 2013) at para. 11.265:

A binding agreement made by a creditor with the principal
    debtor to allow the principal further time in which to pay or perform the
    guaranteed debt or obligation will discharge the surety from liability, where
    the length of time so granted is not trivial.  This principle of law is of
    great antiquity.  Two justifications may be advanced for the rule.  The first
    is that any binding agreement to extend time is prejudicial to the surety,
    since the effect of such an agreement is to prevent the surety from claiming
    against the principal, in the event that the creditor calls upon the surety to
    pay or perform at the time originally contemplated.  If the surety were able to
    so claim, then the practical effect would be to nullify the agreement between
    the principal and creditor as to the extension of time.  If on the other hand
    the surety were precluded from claiming against the principal by virtue of the
    extension of time, then the principal would be in a better position than the
    debtor (which would be inconsistent with the secondary nature of the suretys
    liability).  [Citations omitted.]

[18]

Thirdly,
    as noted by Cory J. in
Manulife
,
at para. 4, a guarantor may contract out of protections provided by the common
    law or equity. For instance, typically, an institutional lenders standard form
    guarantee will contain provisions allowing for time extensions for repayment,
    renewal, and forbearance.

[19]

Lastly,
    alteration of the risk assumed by the guarantor may be addressed by obtaining a
    guarantors consent to the proposed or actual alteration.

(b)

Analysis

[20]

In
    my view, in addressing the issue of material alteration, the motion judge
    failed to consider the factual matrix underlying the arrangements between the
    respondent and Rose and also failed to apply the aforementioned legal
    principles.

[21]

First,
    the motion judge failed to consider the totality of the evidence that supported
    the appellants position that there were material alterations to the loan
    agreement with respect to the repayment date and the alleged forbearance
    agreement.  This evidence included the following:

-

The
    loan was due on October 1, 2007 but demand was not made until more than 4.5
    years later.  No payments were ever made on the loan.

-

Roses
    financial statement as at October 31, 2010, recorded the standby loan but did
    not describe it as being in default.
[1]
This suggests that the due date of October 1, 2007, was extended.

-

In
    letters dated March 9, 2009, and February 8, 2010, on Roses letterhead, signed
    by its CEO and authored by Roses auditor, confirmation of details relating to
    the standby loan was requested of the respondent. This included a request for
    confirmation from the respondent that the [b]alance of principal [is] due on
    demand however there is no intent by [the respondent] to demand payment prior
    to completion of the construction project.  In response, both letters were
    acknowledged by the principal of the respondent, William Campbell, by his
    signature.

-

Mr.
    Campbell admitted in evidence that he had committed to Rose that no steps
    would be taken to enforce collection of the standby loan prior to completion of
    the construction project.

[22]

Having
    failed to consider the totality of the evidence, the motion judge was not
    persuaded that the loan agreement was changed.

[23]

As
    an alternative basis for his decision, the motion judge focused his attention
    on whether the alteration fell within the second exception: was the alteration
    necessarily beneficial to the guarantor; that is, could it be prejudicial to
    the guarantor or otherwise than beneficial to the guarantor?  However, the motion
    judge applied the incorrect test.  He considered that the parties had knowledge
    of the continuation of the standby debt and that there was a clear benefit to
    the appellants that arose from any forbearance by the respondent.

[24]

Knowledge
    is not determinative and the motion judge failed to decide whether the
    alterations were necessarily beneficial or otherwise than beneficial to the
    appellants.  His finding that there was no prejudice was infected with an
    absence of any consideration of the impact of the potential for prejudice
    arising from a change in, or extension of, the due date in the loan agreement. 
    This included the passage of more than 4.5 years and the possible expiry of
    limitation periods, the increase in the quantum of the underlying indebtedness,
    and prejudicial events such as the receivership that occurred in the period
    between the due date in the loan agreement and the date of demand against Rose.

[25]

In
    my view, the motion judge erred in concluding that there was no genuine issue
    requiring a trial on the material alterations relied upon by the appellant and
    described in para. 12 (i) and (ii) of these reasons which relate to the
    repayment date and the alleged forbearance agreement.

[26]

The
    same does not hold true for the remaining material alteration allegations. 
    Dealing firstly with the substitution of the two units for the one originally described
    in the loan agreement, based on the record before him, it was open to the
    motion judge to conclude that this did not constitute a material alteration.  The
    unit was not pledged as security.  In August 2011, the respondent and Rose
    agreed to replace the unit described in the loan agreement with two units. 
    There was evidence that supported a finding that the two units had a value
    equivalent to that of the original unit described in the loan agreement.

[27]

Additionally
    the appellants allege that there was a material alteration in that the two
    mortgages described in the loan agreement were postponed by the respondent in
    favour of a construction mortgage in the amount of approximately $17 million obtained
    by Rose from a third party. I would not give effect to this argument as it was raised
    for the first time on appeal.

[28]

Lastly,
    I note that on appeal, counsel agreed that the issue of consent was not argued
    before the motion judge.  While the motion judge stated that the appellants
    were aware of most matters including financial matters, delay in construction
    and cash flow problems and that the purported forbearance was contemplated by
    all parties, the motion judge did not address whether the appellants had
    actually consented to any change in the terms of the loan agreement.

(2)

Prematurity

[29]

The
    appellants argued that the motion judge should have accepted their submission
    that the respondents action was premature because the respondent had agreed to
    forbear from enforcement until the completion of the construction project.  The
    appellants did not press this argument in oral submissions but in any event, I
    would not give effect to it.  There was ample evidence to support the motion
    judges conclusion that construction had been completed and that the action was
    not premature.

(3)

Accord and Satisfaction

[30]

On
    the issue of accord and satisfaction, there was no evidence that the respondent
    ever accepted any units in satisfaction of the debt owing under the loan
    agreement with Rose.  As mentioned, the original unit was not pledged as security
    and in any event, the respondent never exercised the option to purchase. The motion
    judge correctly concluded that the defence of accord and satisfaction did not
    relieve the appellants of liability under the guarantee.

(4)

Laches

[31]

Lastly,
    the respondent did not argue that laches was unavailable as a legal defence. 
    Assuming without deciding that it is, I am of the view that there is a genuine
    issue requiring a trial with respect to the defence of laches and, more
    particularly its requisite component of prejudice.  Apart from a blanket
    finding of no prejudice, the motion judge did not assess the evidence of potential
    prejudice found in the record.  This included the significant time that had
    elapsed between the due date of the standby loan and demand for payment from
    the guarantors and the ramifications associated with that delay.  In my view,
    there is a genuine issue requiring a trial on this issue as well.

Disposition

[32]

In
    conclusion, I would allow the appeal, set aside the summary judgment and refer the
    action to trial on the defences of the material alterations described in para.
    12 (i) and (ii) of these reasons and on laches.

[33]

I
    would order the respondent to pay the appellants costs of the appeal fixed in
    the amount of $20,000 and their costs below fixed in the amount of $30,000,
    both inclusive of all disbursements and applicable tax.

Released:

JUN 30 2014                                    S.E.
    Pepall J.A.

AH                                                   I
    agree Alexandra Hoy A.C.J.O.

I
    agree E.A. Cronk J.A.





[1]
No other financial statements were filed in evidence.


